PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of April 4, *5962006, the Court has determined that Count II of the Third Amended Complaint, for tortious interference with a business relationship, is related to Count I for holdover rent and damages, to such a degree that the January 25, 2006, Final Judgment as to Count II, does not constitute a partial final judgment subject to immediate review pursuant to Florida Rule of Appellate Procedure 9.110(k). Accordingly, the appeal is hereby dismissed as premature.
ERVIN, WEBSTER, and BENTON, JJ., concur.